            Case 2:21-mc-00199-WBS-JDP Document 2 Filed 08/23/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:21-MC-00199-WBS-JDP
12                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $1,537,494.74                     ALLEGING FORFEITURE
     SEIZED FROM CHASE BANK, and
15
     APPROXIMATELY $2,601.24 SEIZED
16   FROM BANK OF AMERICA,
17                  Defendants.
18
            It is hereby stipulated by and between the United States of America and potential claimant Ru
19
     Cong Ye (“claimant”), by and through their respective counsel, as follows:
20
            1.      On or about May 24, 2021, claimants filed a claim in the administrative forfeiture
21
     proceeding with the U.S. Customs and Border Protection (“CBP”) with respect to the Approximately
22
     $1,537,494.74 seized from Chase Bank and Approximately $2,601.24 seized from Bank of America
23
     (hereafter “defendant assets”), which were seized on August 3, 2020 and August 4, 2020.
24
            2.      CBP has sent the written notice of intent to forfeit required by 18 U.S.C. § 983(a)(1)(A) to
25
     all known interested parties. The time has expired for any person to file a claim to the defendant assets
26
     under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a claim to the defendant
27
     assets as required by law in the administrative forfeiture proceeding.
28
                                                          1
29                                                                              Stipulation and Order to Extend Time

30
            Case 2:21-mc-00199-WBS-JDP Document 2 Filed 08/23/21 Page 2 of 2



 1          3.       Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets are

 3 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 4 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 5 That deadline is August 22, 2021.

 6          4.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 7 September 21, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject
 9 to forfeiture.

10          5.       Accordingly, the parties agree that the deadline by which the United States shall be

11 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment

12 alleging that the defendant assets are subject to forfeiture shall be extended to September 21, 2021.

13 Dated:        08/19/21                                PHILLIP A. TALBERT
                                                         Acting United States Attorney
14
                                                  By:    /s/ Kevin C. Khasigian
15                                                       KEVIN C. KHASIGIAN
                                                         Assistant United States Attorney
16

17

18 Dated:        08/19/21                                /s/ Seth P. Chazin
                                                         SETH P. CHAZIN
19                                                       Attorney for potential claimant
                                                         Ru Cong Ye
20                                                       (Signature authorized by phone)
21

22

23          IT IS SO ORDERED.

24 Dated: August 20, 2021

25
26

27

28
                                                         2
29                                                                             Stipulation and Order to Extend Time

30
